        Case 4:20-cv-00098-BMM Document 1 Filed 10/15/20 Page 1 of 27



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

WESTERN ORGANIZATION OF RESOURCE
COUNCILS,

                       Plaintiff,
                                                        Case No. CV-20-98-GF-BMM
                          vs.
                                                        COMPLAINT
DAN BROUILLETTE, in his official capacity as
Secretary of Energy, and UNITED STATES
DEPARTMENT OF ENERGY,

                      Defendants.



                                    INTRODUCTION
      1.     This case challenges the Department of Energy’s recent

administration of the National Coal Council (“NCC” or “Council”), a body

designed to debate and recommend federal policies related to the production and

consumption of American coal. This broad mandate directly implicates the

interests of landowners, ranchers, conservationists, and outdoor enthusiasts who

live, work, and recreate near coal deposits and infrastructure.

      2.     Rather than pursue its task with the full and transparent participation

of these voices, the Council has operated in secret and works to advance the goals

of only one interest: the industries that profit from the development and

combustion of coal.


                                          1
        Case 4:20-cv-00098-BMM Document 1 Filed 10/15/20 Page 2 of 27



      3.     In the absence of diverse, competing viewpoints and meaningful

public participation, the Council has since 2017 proffered a bevy of

recommendations designed to increase coal extraction across the United States.

These recommendations threaten a catastrophic wave of irresponsible coal mining

and consumption, with associated public health effects from air and water

pollution.

      4.     The NCC’s brand of one-sided, clandestine decisionmaking is not

sanctioned by Congress, which passed the Federal Advisory Committee Act

(“FACA”) as a “sunshine law” to ensure that advisory committees such as the

NCC operate transparently and with public participation.

      5.     Specifically, FACA Section 10 requires that the NCC operate in the

open and with public input. See 5 U.S.C. App. 2 § 10. The Council’s current,

lopsided membership has disregarded these requirements: Defendants have not

properly disclosed numerous materials on which the Council has relied for its post-

2017 analysis and recommendations and have unlawfully closed Council meetings.

This decisionmaking process belies any meaningful attempt to consider the

significant range of public opinion on domestic coal policy.

      6.     Plaintiff is a Montana-based membership organization representing

ranchers, landowners, and other interested parties in states where coal is extracted

and transported. Plaintiff and its membership therefore have a direct stake in



                                          2
        Case 4:20-cv-00098-BMM Document 1 Filed 10/15/20 Page 3 of 27



Defendants’ current flouting to the decisionmaking processes required by FACA,

and in the injurious federal policies advanced by the NCC.

      7.     Plaintiff has sought greater access to the NCC’s meetings and

documents for several months. Defendants have not provided legally sufficient

responses to Plaintiff’s requests, much less complied with their obligations under

FACA Section 10.

      8.     Accordingly, Plaintiff brings this action for declaratory and injunctive

relief. Defendants’ violations of FACA warrant an order requiring release of NCC

materials and an injunction prohibiting the NCC from operating until it complies

with FACA Section 10.

                                      PARTIES
      9.     Defendant DAN BROUILLETTE is the Secretary of Energy, and has

ultimate authority over the NCC’s formation, composition, administration, and

termination. He is sued in his official capacity.

      10.    Defendant UNITED STATES DEPARTMENT OF ENERGY

(“Department”) is an agency within the executive branch of the federal government

responsible for development of energy technology and other policies related to the

nation’s energy supply and use.

      11.    Plaintiff WESTERN ORGANIZATION OF RESOURCE

COUNCILS (“WORC”), headquartered in Billings, Montana, is a regional network



                                           3
        Case 4:20-cv-00098-BMM Document 1 Filed 10/15/20 Page 4 of 27



of grassroots community organizations including 18,132 members and 39 local

chapters across seven states. WORC’s mission is to build sustainable

environmental and economic communities that balance economic growth with

public health and stewardship of land, water, and air resources.

      12.    WORC’s members farm and ranch on lands overlying and

neighboring federal, state, and privately owned coal, oil, and gas deposits, and

experience numerous adverse impacts from coal mining and development,

including water pollution, deterioration of air quality and associated health effects,

and destruction of recreational areas. WORC and its member groups, which

together form a federation, have a longstanding interest in mining, drilling, leasing,

and royalty policy as it pertains to coal deposits, and for over 35 years have

actively engaged in advocacy in this area.

      13.    WORC brings this action on its own behalf. An important component

of WORC’s mission is educating and informing its members about the ways in

which their interests are affected by federal policy on public lands and minerals.

Thus, WORC routinely updates its membership concerning proposed rulemaking,

legislation, and other policy developments. For example, WORC has updated its

members through action alerts, blog postings, newsletter articles, and monthly

mailings concerning the pending Office of Surface Mining Reclamation and

Enforcement proposal to weaken federal oversight and enforcement of state



                                          4
        Case 4:20-cv-00098-BMM Document 1 Filed 10/15/20 Page 5 of 27



compliance with approved mining programs, proposals for federal bailouts for the

coal industry, inadequate consideration of the climate impact of federal coal

leasing policy, and relevant federal advisory committees, such as the Department

of the Interior’s Royalty Policy Committee

      14.    WORC’s capacity to provide updates to its membership is

compromised when the government relies on opaque and procedurally flawed

advisory committees to shape executive rulemaking. Absent the disclosures

required by FACA (particularly the statute’s requirements for open meetings and

records), WORC is unable to adequately inform its members about the Council’s

deliberations and proposals, such that WORC and its membership cannot

meaningfully participate in Council processes and other agency actions.

      15.    WORC has a direct interest in and is directly affected by the NCC’s

work. Plaintiff’s membership is injured when the federal government encourages

overdevelopment of the coal resources underlying or abutting the memberships’

properties. For example, coal extraction activities disturb nearby environs with

machinery that emits noise, water, and air pollution, and mining practices (such as

“longwall mining”) that can literally split open the earth.

      16.    Thus, an expansion or deregulation of coal mining will increase the

likelihood that WORC’s membership will suffer damages to farm and ranch land;

that residents living near coal will experience air pollution, reductions in water



                                          5
        Case 4:20-cv-00098-BMM Document 1 Filed 10/15/20 Page 6 of 27



quality and/or quantity; that ranchers will lose grazing permits and tourism-related

income; and that westerners who hunt, fish and recreate on lands nearby coal

development will suffer reduced access and/or reductions in wildlife. Plaintiff’s

membership includes many such landowners, ranchers, and recreationists.

      17.    The NCC has already recommended several policies that contribute to

these injuries and thereby directly implicate WORC’s mission. See infra ¶¶ 73-81.

      18.    WORC is also injured by Defendants’ failure to comply with FACA

Section 10, which impedes Plaintiff’s access to information it is entitled to by law.

      19.    On May 27, 2020, WORC wrote Secretary Brouillette seeking

membership on the NCC and three categories of material that Defendants must

release to the public under FACA Section 10: (1) minutes of Council meetings,

including records of how Council reports and recommendations were drafted and

approved; (2) information regarding Council subcommittees or any other Council

entities (such as study groups), including subcommittee membership and minutes

of subcommittee meetings; and (3) any materials produced by the Council’s

corporate alter ego NCC, Inc., and transmitted to some or all of Council

membership. Ex. A at 3. See generally infra ¶¶ 48-60 (describing NCC, Inc.).

      20.    WORC further explained that “under FACA and its implementing

regulation[s],” WORC’s requests “[were] not a mandatory prerequisite to securing




                                          6
        Case 4:20-cv-00098-BMM Document 1 Filed 10/15/20 Page 7 of 27



the Department’s compliance with [FACA Section 10],” and that “WORC [was]

therefore submitting [its] requests purely as a courtesy.” Ex. A at 3.

      21.    Finally, WORC requested that Defendants open NCC meetings to the

public as required by FACA Section 10.

      22.    Approximately six weeks later, on July 15, 2020 the Department of

Energy responded with a letter describing WORC’s request as one under the

Freedom of Information Act (“FOIA”) and seeking information from WORC that

might be relevant to a FOIA request. See Ex. B.

      23.    WORC responded on July 21, 2020, reiterating that it had made its

request under FACA Section 10, not FOIA, and requesting that Defendants comply

with FACA Section 10 immediately.

      24.    On September 9, 2020—three months after Plaintiff first wrote to

Defendants—the Department of Energy conceded that, “upon further review” of

WORC’s letter, Plaintiff’s request for materials fell under FACA Section 10(b).

However, the Department did not agree to release the materials sought by Plaintiff.

See Ex. C. It later posted Council minutes and agendas to a new NCC website.

      25.    Defendants’ noncompliance with FACA Section 10 directly impedes

Plaintiff’s work on behalf of its members, as set forth above. Without full access to

the NCC’s materials, Plaintiff lacks a crucial window onto important federal

policymaking.



                                          7
        Case 4:20-cv-00098-BMM Document 1 Filed 10/15/20 Page 8 of 27



      26.    Because Defendants are responsible for all aspects of the Council’s

operations, Defendants are responsible for the NCC’s failure to release NCC

records and open NCC proceedings. 5 U.S.C. App. 2 §§ 8-10.

      27.    A favorable decision from this Court will redress Plaintiff’s injuries

by requiring that the Council operate in a fashion comporting with FACA and

allowing Plaintiff and its membership to follow and participate in Council

meetings consistent with Section 10 of the Act.

                          JURISDICTION AND VENUE
      28.    This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. § 1331, because this action arises under federal law, specifically FACA,

5 U.S.C. § App. 2, and the Administrative Procedure Act (“APA”), 5 U.S.C. § 702.

      29.    Venue is proper in this district pursuant to 28 U.S.C. § 1391(e)(1)

because Plaintiff resides in this district and a substantial part of the events or

omissions giving rise to the claim occurred in this district.

      30.    To take only one example of the connection between Montana,

Plaintiff’s membership, and the NCC, the Council has traditionally included

multiple members or contributors representing Burlington Northern Santa Fe

(“BNSF”) railway, on which the coal industry depends to ferry coal from mines in

North Dakota, Wyoming, and Montana to powerplants elsewhere in the country




                                            8
         Case 4:20-cv-00098-BMM Document 1 Filed 10/15/20 Page 9 of 27



and to crucial export terminals like that in Westshore, British Columbia. 1 BNSF

rail hubs such as Great Falls, Montana, are vital for this transit, which accounts for

70% of all coal transportation in the United States. 2 These rail hubs thereby

directly facilitate coal mining near Plaintiff’s membership and also threaten nearby

public lands with risks of derailment and associated pollution. 3

                               LEGAL BACKGROUND
I.     The Federal Advisory Committee Act
       31.    “The Federal Advisory Committee Act . . . was enacted in 1976 with

Congress’ recognition that many committees, boards, commissions, and other

groups provide the executive branch with valuable expert advice, ideas and

opinions.” PETA v. Barshefsky, 925 F. Supp. 844, 847 (D.D.C. 1996). “However,

Congress was also cognizant of the fact that many advisory committees were

created without adequate justification,” id., a failing that had accelerated the

creation of new committees, diluted public and congressional oversight of those




1
  See, e.g., National Coal Council, Advancing U.S. Coal Exports: An Assessment of
Opportunities to Enhance Exports of U.S. Coal, 14-18 (2018),
https://www.nationalcoalcouncil.org/studies/2018/NCC-US-Coal-Exports-2018.pdf.
2
  Id. at 11; Coal Map, BNSF Railway (August 2013), https://www.bnsf.com/ship-with-
bnsf/maps-and-shipping-locations/pdf/coal_energy.pdf (providing overall view of the BNSF
network serving the coal industry, including rail hubs in Montana).
3
  See, e.g., Coal Train Derailment Offers Lesson on Danger of Fossil Fuel on Rails, WORC (Jan.
10, 2019), http://www.worc.org/coal-train-derailment-offers-lesson-on-danger-of-fossil-fuel-on-
rails/; USDA, Volume 1—Final Environmental Impact Statement for the Land Management
Plan: Flathead National Forest 74 (2018),
https://www.fs.usda.gov/Internet/FSE_DOCUMENTS/fseprd603491.pdf (detailing risk to
Flathead National Forest groundwater from nearby coal transportation).


                                              9
       Case 4:20-cv-00098-BMM Document 1 Filed 10/15/20 Page 10 of 27



committees, and positioned special interests to surreptitiously direct federal

policymaking.

      32.    FACA was designed to arrest these trends and “cure . . . the wasteful

expenditure of public funds for worthless committee meetings and biased

proposals[.]” Pub. Citizen v. DOJ, 491 U.S. 440, 453 (1989). See also Cummock v.

Gore, 180 F.3d 282, 284 (D.C. Cir. 1999) (“Congress . . . feared the proliferation

of costly committees . . . dominated by representatives of industry and other

special interests seeking to advance their own agendas.”).

      33.    As relevant here, FACA meets these goals by “open[ing] to public

scrutiny the manner in which government agencies obtain advice from private

individuals and groups.” Wash. Legal Found. v. Am. Bar Ass’n, 648 F. Supp. 1353,

1358 (D.D.C. 1986) (quotation omitted).

      34.    Thus, the committee must provide “timely notice” of its meetings to

the public, 5 U.S.C. App. 2 § 10(a)(2), and must allow interested persons to

“attend, appear before, or file statements with [the] committee,” id. § 10(a)(3).

      35.    All meetings must be held “in a manner or place reasonably accessible

to the public” and permit “[a]ny member of the public [to] speak to or otherwise

address the advisory committee if the agency’s guidelines so permit[.]” 41 C.F.R. §

102-3.140(a), (d).




                                          10
       Case 4:20-cv-00098-BMM Document 1 Filed 10/15/20 Page 11 of 27



      36.    Additionally, every advisory committee must publicize “the records,

reports, transcripts, minutes, appendixes, working papers, drafts, studies, agenda,

[and] other documents . . . made available to or prepared for” the committee,

5 U.S.C. App. 2 § 10(b).

      37.    “In general,” General Services Administration (“GSA”) regulations

exempt advisory committee subgroups from the transparency requirements of

FACA Section 10. 41 C.F.R. § 102-3.35(a). But “[i]f a subcommittee makes

recommendations directly to a Federal . . . agency, or if its recommendations will

be adopted by the parent advisory committee without further deliberations,” then

the requirements of FACA Section 10 apply. 41 C.F.R. § 102-3.145.

      38.    The Department of Energy’s Manual further requires that “advisory

committees must not make recommendations or give advice with respect to matters

not considered by the committee in regular sessions or not within the scope of its

functions as set forth in the committee’s charter.” U.S. Dep’t of Energy, Off. of

Mgmt., Advisory Committee Management Program, DOE M 515.1-1, Ch. 5 § 2(v)

(2007), https://www.directives.doe.gov/directives-documents/500-series/0515.1-

DManual-1/@@images/file.

II.   The Administrative Procedure Act
      39.    The APA allows a person “suffering legal wrong because of agency

action, or adversely aggrieved by agency action” to seek judicial review of that



                                         11
        Case 4:20-cv-00098-BMM Document 1 Filed 10/15/20 Page 12 of 27



action. 5 U.S.C. §§ 702-706. Under the APA, a reviewing court may “compel

agency action unlawfully withheld or unreasonably delayed,” id. § 706(1), and

“hold unlawful and set aside agency action, findings, and conclusions” that are

“arbitrary, capricious, an abuse of discretion, or not otherwise in accordance with

law,” id. § 706(2)(A), or that are “without observance of procedure required by

law.” Id. § 706(2)(D). Because FACA does not provide its own standard or scope

of review, or a cause of action, this case is properly brought under the standards set

forth in the APA. See 5 U.S.C. § 701(a).

                            FACTUAL BACKGROUND
I.     Coal in the Global Energy Economy
       40.    The Department of Energy plays a critical role in managing

development of domestic coal resources. For example, the Department issues

competitive awards with a direct effect on coal extraction and production. One

Department component crucial for such grants is the National Energy Technology

Laboratory, which issued a report earlier this year concluding that coal power

plants are “critical” for the reliability and affordability of the nation’s electric grid.4

       41.    The Department also influences domestic coal production and

consumption through a variety of authorities under the Department of Energy

Organization Act of 1977 (“DOE Act”). For example, Section 405 of the DOE Act,


4
 Additional Pipeline Capacity and Baseload Power Generation Needed to Secure Electric Grid,
National Energy Technology Laboratory (Feb. 20, 2020), https://netl.doe.gov/node/9516.


                                            12
        Case 4:20-cv-00098-BMM Document 1 Filed 10/15/20 Page 13 of 27



42 U.S.C. § 7175, grants the Department the ability to intervene or otherwise

participate in any proceeding before the Federal Energy Regulatory Commission

(“FERC”), which in turn can subsidize coal use and production through a variety

of regulations.5

       42.    Section 403 of the DOE Act, 42 U.S.C. 7173(a), allows the

Department to propose regulations to FERC, which must consider the

Department’s request, id. § 7173(b). In 2017, the Department relied on this

authority to request that FERC require electricity markets to subsidize coal power

plants. Grid Resiliency Pricing Rule, 82 Fed. Reg. 46940 (Oct. 10, 2017).6

       43.    Section 202c of the Federal Power Act (“FPA”), 16 U.S.C. § 824a(c),

allows the Department to require the use of coal fired power plants in an

“emergency.” As has been widely reported, Defendants have recently considered

using this theory to “bailout” struggling coal fired powerplants nationwide. 7



5
  See, e.g., David Roberts, The Trump administration just snuck through its most devious coal
subsidy yet, Vox (Dec. 23, 2019), https://www.vox.com/energy-and-
environment/2019/12/23/21031112/trump-coal-ferc-energy-subsidy-mopr (describing FERC’s
coal-friendly regulation of so-called “capacity markets”); Gavin Bade, Exclusive: Chatterjee
details interim plan to save coal, nuclear plants, Utility Dive (Nov. 15, 2017),
https://www.utilitydive.com/news/exclusive-chatterjee-details-interim-plan-to-save-coal-nuclear-
plants/511044/ (describing possibility that FERC would require energy markets to rely on coal
plants through “must-run” provisions).
6
  See generally Shanti Gamper-Rabindran, Markets, States and the Federal Government in the
Transition to Wind Energy: Many Steps Forward, and Recent Steps Backwards, 33 J. Land Use
& Envtl. L. 355, 369 (2018).
7
  See Gavin Bade, Trump administration preparing 2-year coal, nuke bailout, Utility Drive (June
1, 2018), https://www.utilitydive.com/news/trump-administration-preparing-2-year-coal-nuke-
bailout/524788/.


                                              13
        Case 4:20-cv-00098-BMM Document 1 Filed 10/15/20 Page 14 of 27



       44.    A key conclusion of the aforementioned National Energy Technology

Laboratory report—and an important rationale for the Department’s recent use of

DOE Act Section 403 and its proposed use of FPA Section 202—is that coal

generated electricity is more reliable than other sources. This rationale has been

widely debunked: there is no grid resiliency emergency, and, assuming there was,

coal is not particularly well suited to bolster grid resiliency. 8

       45.    The Department’s use of the DOE Act and the FPA, as described

above, could significantly increase domestic coal consumption. One study

estimated that, if implemented, the Department’s proposed rule under DOE Act

Section 403 would result in 26 additional gigawatts of electricity from coal-fired

powerplants in 2045. Because coal-generated electricity is more expensive than

alternative sources and creates much more air pollution, this increased coal

generation would cost the American public $263 billion and result in nearly 27,000

additional deaths from pollution-related illnesses.9

       46.    If the Department continues to use its authority to increase coal

consumption in the United States, the natural effect will be an increase in coal

production. As the Council of Economic Advisors has concluded in the context of


8
  Burcin Unel and Avi Zevin, Toward Resilience: Defining, Measuring, and Monetizing
Resilience in the Electricity System, Institute for Policy Integrity (2018),
https://policyintegrity.org/files/publications/Toward_Resilience.pdf.
9
  See Daniel Shawhan and Paul Picciano, Costs and Benefits of Saving Unprofitable Generators:
A Simulation Case Study for US Coal and Nuclear Plants (Res. for the Future, Working Paper
No. 17-22, 2017) at 10-11.


                                             14
        Case 4:20-cv-00098-BMM Document 1 Filed 10/15/20 Page 15 of 27



natural gas, “[e]lectricity generation is an important component of creating enough

demand to capitalize on American abundance and supporting production[.]” 10

       47.    This increased production, in turn, would fall heavily in areas where

Plaintiff and its members are located. Plaintiff has thousands of members in

Colorado, Montana, North Dakota, and Wyoming, states whose combined coal

output in 2018 accounted for 51% of the nation’s total. The Powder River Basin,

which spans northeastern Wyoming and southeastern Montana, has for decades

accounted for approximately two-fifths of U.S. coal production.

II.    Structure and objectives of the NCC and NCC, Inc.
       48.    The National Coal Council is a federal advisory committee under

FACA. 11

       49.    The NCC’s mandate is to “provide[] advice and recommendations to

the Secretary of Energy on general policy matters relating to coal and the coal

industry.” Since 2017, the NCC’s approach to these “general policy matters” has

been solely to promote and advance the coal industry’s economic interests, using

the imprimatur of the Department of Energy to advocate for favorable policy

changes and to advance industry-friendly assessments of the role of coal in the




10
   Economic Report of the President & The Annual Report of the Council of Economic Advisors
(2019) at 260.
11
   Advisory Committee Charter, National Coal Council (2019),
https://www.nationalcoalcouncil.org/page-NCC-Charter.html (hereinafter “NCC Charter”).


                                            15
        Case 4:20-cv-00098-BMM Document 1 Filed 10/15/20 Page 16 of 27



global economy. In short, the NCC currently functions as a federally chartered

industry association.

       50.    Indeed, the NCC itself is comprised of two legal entities: the federal

advisory committee chartered under FACA, and a parallel “incorporated alter ego”

called “NCC, Inc.” Niskanen Ctr., Inc. v. U.S. Dep’t of Energy, 328 F. Supp. 3d 1,

11 (D.D.C. 2018).

       51.    NCC, Inc. is an organization incorporated in Virginia, “created as a

private 501(c)(6) to handle all of the business activities required to fulfill the

NCC’s charter.” Decl. of NCC, Inc. CEO Janet Gellici at 1, Niskanen, ECF No. 20-

1 (hereinafter “Gellici Decl.”).

       52.    During the Trump Administration, NCC, Inc. “collect[ed] dues” from

unnamed private member organizations in order to “support NCC’s efforts,”

Niskanen, 328 F. Supp. 3d at 11-12. In turn, according to the NCC’s website, NCC,

Inc. “provide[d] administrative assistance and support to the [NCC] on a no-cost

basis to the Department of Energy.” 12

       53.    When the NCC promulgated the policy recommendations described

herein, Defendants utilized and relied on NCC, Inc. to undertake many of their

obligations under FACA.



12
   About Us, National Coal Council, https://www.nationalcoalcouncil.org/page-About-Us.html
(last visited Sept. 25, 2020).


                                             16
       Case 4:20-cv-00098-BMM Document 1 Filed 10/15/20 Page 17 of 27



      54.    Functionally, “[t]here is no meaningful distinction” between the NCC

and NCC, Inc. Niskanen, 328 F. Supp. 3d at 11. NCC, Inc.’s bylaws treat it as

identical to the NCC, and describe “meetings of members of the Corporation” as

“held to develop and consider . . . recommendations to be given to the Secretary of

Energy . . . subject to and consistent with [FACA][.]” Id. at 11-12 (internal

quotations omitted). See also NCC Articles of Restatement, Art. II (describing

“purpose for which [NCC, Inc.] is formed” as “to advise, inform and make

recommendations to the Secretary of Energy on general policy relating to coal[.]”);

(attached as Exhibit D) id. Art. IV Sec. C (prescribing that “[t]he Corporation”—

not the Council—“shall . . . give advice, information [and] recommendations to the

Secretary of the Energy”).

      55.    Likewise, the Council’s post-2017 membership is entirely

coterminous with NCC, Inc. The only members of NCC, Inc. are “those

individuals appointed to serve on the [Council],” id. Art. IV Sec. B, and NCC,

Inc.’s Board of Directors (referred to as its “Executive Committee”) is comprised

solely of Council members. Id. Art. V Sec. B.

      56.    NCC, Inc. is “co-chaired” by a government employee appointed by

the Secretary of Energy. Id. Art. VII.

      57.    Although the two entities are deeply intertwined, Defendants and

NCC, Inc. have recently resisted efforts that could expose the identity and



                                         17
       Case 4:20-cv-00098-BMM Document 1 Filed 10/15/20 Page 18 of 27



contributions of its private funders or its disbursements to Council members,

arguing to a court in 2018 that “[d]isclosure of [those] records could . . . cause

reputational harm to NCC, Inc. that could lead to the public discrediting of the

NCC and its reports.” Gellici Declaration at 2.

      58.    The CEO of the two entities further admitted that the arrangement

between the Council and NCC, Inc. would specifically raise serious questions

under FACA, noting that disclosure of NCC, Inc.’s financial records “could lead

members of the public to believe that NCC, Inc.’s operations and NCC reports are

dominated by certain members,” even though “FACA prohibits this practice by

requiring NCC’s membership to be balanced[.]” Id.

      59.    A reasonable inference from this testimony is that NCC, Inc. is, in

fact, supporting and directing the Council’s work in ways inconsistent with FACA

and exclusive of Plaintiff and likeminded interests, such that disclosure would

more fully expose Defendants’ violations of the Act: in all likelihood, the

Corporation’s anonymous donors are private, pro-extraction industries with a

vested interested in obtaining pro-extraction recommendations from the federal

advisory committee they fund.

      60.    If so, then Defendants have impermissibly sought to evade FACA’s

requirements through a shell game: because FACA forbids the Department of

Energy from overtly making policy through closed door sessions with special



                                          18
       Case 4:20-cv-00098-BMM Document 1 Filed 10/15/20 Page 19 of 27



interests, the Department appears to have simply cloaked that process in a parallel

corporate structure. Defendants’ relationship with NCC, Inc. is incompatible with

FACA unless NCC, Inc. is operated entirely pursuant the Act’s requirements.

III.   The NCC’s Failure to Comply with FACA’s Requirements.
       61.     The pro-industry tilt of the NCC and NCC, Inc. is exacerbated by the

body’s disregard for FACA’s transparency requirements.

       62.     The vast majority of the NCC’s work appears to take place outside the

public view.

       63.     Publicly, the NCC acknowledges two types of meetings: annual

meetings, twice a year, which are multi-day, in-person affairs; and virtual meetings

in which proposed NCC reports are discussed and voted on.

       64.     These two types of meetings appear to have little bearing on the actual

preparation of recommendations for the Secretary of Energy.

       65.     While the NCC holds public virtual meetings on which the Council

nominally votes on the final drafts of its lengthy, detailed, and polished reports, the

NCC appears to hold no meetings in which the process of developing or creating

these reports are visible to the public. The NCC holds no public hearings gathering

research, testimony, or evidence for its reports, nor does it seek public input until

the point at which a near-final report is presented for a vote to the Council.




                                           19
       Case 4:20-cv-00098-BMM Document 1 Filed 10/15/20 Page 20 of 27



       66.   Plainly, these reports are dependent on significant quantities of

material prepared for the Council but not yet released to the public.

       67.   It is plausible that this work is done by “subcommittees . . . formed by

the NCC Chairperson, with DOE approval, as appropriate,” as described in the

NCC Charter. However, no publicly available materials exist concerning whether

NCC subcommittees actually exist, who their members are, and when or whether

they were approved by DOE.

       68.   The GSA’s FACA website states that NCC “[s]tudy groups meet as

necessary.” 13 The website gives no further detail concerning whether these study

groups are subcommittees for the purposes of the NCC’s Charter, who their

members are, what their mandates are, or when or whether they were approved by

DOE.

       69.   Indeed, prior to September 2020, Defendants themselves did not made

any Council material available. Instead, NCC, Inc. is generally the keeper and

publisher of Council materials, even though nothing in FACA allows the sponsor

of a federal advisory committee to outsource its recordkeeping obligations to a

private Corporation.14




13
   National Coal Council Committee Detail,
https://www.facadatabase.gov/FACA/apex/FACAPublicCommittee?id=a10t0000001gzp4AAA
(last visited Sept. 25, 2020).
14
   See https://www.nationalcoalcouncil.org/index.html.


                                         20
       Case 4:20-cv-00098-BMM Document 1 Filed 10/15/20 Page 21 of 27



      70.    Defendants have also failed to release records of NCC, Inc. during the

relevant period (2017 to the present), even though the Corporation’s records are—

according to the Corporation’s Articles of Restatement—produced solely “for . . .

[the] advisory committee” it serves. 5 U.S.C. § App. 2 § 10(b); see also Articles of

Restatement Art. IV Sec. C. Under FACA, therefore, all materials produced for

NCC, Inc. during the Trump administration fell under the disclosure requirements

of FACA Section 10(b).

      71.    Even if NCC, Inc. records did not fall under FACA Section 10 as a

matter of course, the Council’s alter ego has, on information and belief, frequently

disseminated particular records (including reports on NCC, Inc. budgets and

finances) at Council meetings since 2017. Defendants have not made these

materials public.

      72.    Defendants do not regularly notice meetings of NCC, Inc. (including

meetings of NCC, Inc.’s subcomponents), or open those meetings to the public.

IV.   The NCC’s Biased Policy Recommendations.
      73.    The NCC’s current focus on coal production at the expense of all

other considerations for American energy policy is evident in the NCC’s recent

work product.

      74.    In 2015 and 2016, the NCC released reports evaluating how the coal

industry could support the capture of carbon dioxide emitted by coal operations,



                                         21
        Case 4:20-cv-00098-BMM Document 1 Filed 10/15/20 Page 22 of 27



how the industry could shift towards lower-emission operations, and how the

industry could help create a market for captured carbon dioxide emissions.

       75.    By contrast, since 2017 the NCC has focused on expanding the use of

and financial support for coal, without any commensurate attempt to lower

emissions.

       76.    The first report issued under the current administration sought to

identify measures that could be taken to “increase export opportunities for U.S.

coal,” in light of the fact that “domestic demand for coal has softened.”15

       77.    The report recommended a variety of policies for increasing coal

extraction nationwide, including “[d]eploy[ing] advanced coal mining . . .

technologies to reduce production costs,” “a range of support mechanisms to

induce continued mining activity,” “[e]liminat[ion] [of] barriers to production of

coal on Federal lands” and assessing environmental regulations “to determine their

impacts on U.S. coal exports.” Id. at 59.

       78.    Another 2018 report encouraged Defendants to continue their efforts

to subsidize coal fired powerplants in the name of grid resiliency, recommending

that Defendants take steps to “ensure that the reliable and resilient attributes of

U.S. coal generation are acknowledged and that the nation’s existing coal fleet is


15
  Letter from Deck Slone, NCC Chair to Honorable Rick Perry, U.S. Secretary of Energy, in
National Coal Council, Advancing U.S. Coal Exports: An Assessment of Opportunities to
Enhance Exports of U.S. Coal (2018).


                                             22
        Case 4:20-cv-00098-BMM Document 1 Filed 10/15/20 Page 23 of 27



equitably compensated for the services it provides.”16 It further sought “[e]conomic

and regulatory support . . . to stem the tide of [coal] plant retirements,” and

changes to environmental regulations combined with “[j]ust compensation” for

coal operators if environmental regulations didn’t allow coal plants to operate for

their entire “useful life.” 17

       79.    In 2019, the NCC issued a report asking the Department to accelerate

U.S. manufacturing of coal-derived carbon products, chemicals, fuels, and rare

earth elements in order to expand the ambit of coal “beyond conventional markets

for power generation and steelmaking” in the face of “the past decades’ decline in

coal production and use.” National Coal Council, Coal in a New Carbon Age

(2019) at 14. 18

       80.    The NCC’s most recent report, issued in July of 2020, included

roughly 70 discrete policy recommendations, each designed to “to utilize the most

abundant resources under this nation’s control [i.e., coal] to supply critical energy

needs.”19 The recommendations include more generous financial support to coal


16
   Letter from Deck Slone, NCC Chair to Honorable Rick Perry, U.S. Secretary of Energy, in
National Coal Council, Power Reset: Optimizing the Existing U.S. Coal Fleet to Ensure a
Reliable and Resilient Power Grid, (2018).
17
   Id.
18
   Plaintiff incorporates the NCC’s Reports into this Complaint, and likewise incorporates the
NCC’s Charter.
19
   Letter from Danny Gray, NCC Chair to Honorable Dan Brouillette, U.S. Secretary of Energy
in National Coal Council, Coal Power: Smart Policies in Support of Cleaner Stronger Energy
(2020), https://www.nationalcoalcouncil.org/studies/2020/COAL-POWER-Cleaner-Stronger-
Energy.pdf.


                                              23
        Case 4:20-cv-00098-BMM Document 1 Filed 10/15/20 Page 24 of 27



companies, tax breaks, and significant amendments to pollution control regimes

such as the Clean Air Act. 20 They also reiterate the NCC’s misguided and

scientifically unsound focus on subsidizing coal to achieve grid “resiliency.” 21

       81.    As the NCC’s balance and vision has changed, its capacity to

contextualize the coal industry’s interests within other public policy considerations

for the federal government—such as global climate change and public and private

land conservation—has all but evaporated: the Council’s recent reports contain no

recommendations tailored to conserving or protecting the land on which coal is

extracted, or for addressing the interests of Plaintiff or similarly situated entities.

                                CLAIMS FOR RELIEF
                                      Count One
                          Failure to Open Council Meetings
                    5 U.S.C. §§ 706(1), (2), 5 U.S.C. App. 2 § 10(a)

       82.    Plaintiff repeats and incorporates by reference each of the forgoing

allegations as if fully set forth herein.

       83.    FACA and its implementing regulations require that Defendants be

transparent and open when conducting advisory committee business, but the NCC

has unlawfully closed its meetings. 5 U.S.C. App. 2 § 10(a)(1).




20
   National Coal Council, Coal Power: Smart Policies in Support of Cleaner Stronger Energy at
145-54.
21
   Id. at 147-53


                                              24
        Case 4:20-cv-00098-BMM Document 1 Filed 10/15/20 Page 25 of 27



       84.    During the relevant time period (2017 to the present), Defendants

have failed to open Council subcommittees to the public, even though those groups

appear to be crafting the Council’s policy recommendations and offering the

recommendations directly to Defendants without intermediate deliberation by the

full Council. Nor have Defendants properly noticed or opened meetings of NCC,

Inc.

       85.    The NCC’s closed meetings constitute unlawful agency action,

5 U.S.C. § 706(2) and agency action unlawfully withheld, id. § 706(1).

                                    Count Two
                       Failure to Release Council Materials
                       5 U.S.C. § 706(1), 5 U.S.C. App. 2 § 10

       86.    Plaintiff repeats and incorporates by reference each of the forgoing

allegations as if fully set forth herein.

       87.    FACA requires that Defendants make available to the public the

“records, reports, transcripts, minutes, appendixes, working papers, drafts, studies,

agenda, [and] other documents . . . made available to or prepared for” the NCC and

its subcommittees and working groups, 5 U.S.C. App. 2 § 10(b).

       88.    Neither Defendants not NCC, Inc. have provided full records for all of

the Council’s meetings or those of the Council’s subcommittees, the latter of which

fall within FACA Section 10 because NCC subcommittees generate and




                                            25
       Case 4:20-cv-00098-BMM Document 1 Filed 10/15/20 Page 26 of 27



recommend policies to Defendants without intermediate deliberation by the full

Council.

      89.    Defendants have not released materials prepared for or by NCC, Inc.

within the meaning of FACA.

      90.    Defendants’ failure to release NCC and NCC, Inc. records constitutes

agency action unlawfully withheld, 5 U.S.C. § 706(1).

                                Prayer for Relief
      91.    WHEREFORE, Plaintiff prays that this Court:

      92.    order Defendants to immediately release all materials prepared for the

NCC or its subcommittees—specifically all materials prepared from 2017 to the

present in connection with the Council’s formal reports—and to provide a Vaughn

index for such materials and those withheld from production, in whole or in part,

for any reason;

      93.    order Defendants to immediately release all records prepared for or by

NCC, Inc. during the time period from 2017 to the present, and to provide a

Vaughn index for such materials and those withheld from production, in whole or

in part, for any reason;

      94.    through the named Defendants, enjoin the NCC from meeting,

advising the Secretary, and otherwise conducting Council business until

Defendants comply with FACA Section 10;



                                        26
       Case 4:20-cv-00098-BMM Document 1 Filed 10/15/20 Page 27 of 27



      95.    if Defendants cannot or refuse to rely on NCC, Inc. consistent with

FACA, enjoin Defendants from employing, using, or relying on NCC, Inc. in

support of the NCC;

      96.    award Plaintiff its costs, attorneys’ fees, and other disbursements for

this action; and

      97.    grant any other relief this Court deems appropriate.

      DATED: October 15, 2020.


                                       Respectfully submitted,

                                       /s/ Travis Annatoyn_____________
                                       Travis Annatoyn (D.C. Bar No. 1616605)
                                       (pro hac vice pending)
                                       Democracy Forward Foundation
                                       P.O. Box 34553
                                       Washington, DC 20043
                                       (202) 701-1782
                                       tannatoyn@democracyforward.org

                                       /s/ Shiloh Hernandez
                                       Shiloh Hernandez (MT Bar. No. 9970)
                                       Western Environmental Law Center
                                       103 Reeder’s Alley
                                       Helena, MT 59601
                                       (406) 204-4861
                                       hernandez@westernlaw.org




                                         27
